Case 5:20-mj-00085-CHW Document 1-4 Filed 11/23/20 Page 1of 3

ND/GA PROB 12C
(6/12)

UNITED STATES DISTRICT COURT FILED IN CLERK'S OFFICE
U.S.D.C. Ailanta

APR O1 2019

NORTHERN DISTRICT OF GEORGIA JAM SN. HATTER: lerk
. By: iV) Deputy Clerk

for

Violation Report and Petition For Warrant
for Offender Under Supervision

Name of Offender: Michael Baker Docket No. 1:19-CR-00044-SCJ-1
(Under Seal)
Judicial Officer: Honorable Steve C. Jones
U.S. District Court Judge

Date of Original Sentence: June 26, 2017 Sentencing District: Northern District of Ohio
Original Offense: Bank Fraud, 18 U.S.C. §1344 and 2

Original Sentence: 21 months’ imprisonment with three (3) years’ supervised release to follow. Special
conditions are as follows: DNA collection, $100 special assessment fee, firearms restriction, no new
debit/credit without permission, financial disclosure, search condition, GED requirement, and
$59,734.00 in restitution. ,

Type of Supervision: Supervised Release Date Supervision Commenced: November 5, 2018 }
yp p p Pp ATTEST: A TRUE na
Date Jurisdiction Transferred: January 30, 2019 CERTIFIED TH

cpp) | 2012

HatgprCler
PR Clerk

a. On or about March 12, 2019, Baker was arrested by the Conyers, Georgia, Police Department for
committing the new offense of Financial Transaction Card Forgery (3 counts).

 

 

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAU.
FOLLOWS: 5

   
 

1. Violation of Condition (You must not commit another federal, state or local crime):

b. On or about March 12, 2019, Baker was arrested by the Conyers, Georgia, Police Department for
committing the new offense of Financial Transaction Card Theft (2 counts).

c. On or about March 12, 2019, Baker was arrested by the Conyers, Georgia, Police Department for
committing the new offense of Identity Fraud.

d. On or about March 12, 2019, Baker was arrested by the Conyers, Georgia, Police Department for
committing the new offense Possession of a Firearm by a Convicted Felon.

According to the incident report from the Conyers, Georgia, Police Department, authored by Officer Kelli
Behrend, on March 12, 2019, Officer Behrend conducted a traffic stop on a 2018 Nissan Altima that was
speeding 87mph in a 70mph zone on Interstate 20. When Officer Behrend made contact with the driver,
Case 5:20-mj-0O0085-CHW Document 1-4 Filed 11/23/20 Page 2 of 3

Kirston Hedge, and the passenger, Michael Baker, she detected the odor of raw marijuana emitting from
inside the vehicle. When questioned if there was any marijuana inside the car, Hedge and Baker both
responded, “no.” After instructing Baker to exit the vehicle, Officer Behrend observed a black handgun,
which was later identified as a 9MM Taurus, in the passenger side door where Baker was just sitting. The
handgun was unloaded by Officer Behrend and secured in the rear seat of the Nissan Altima. After Hedge
exited the vehicle both Hedge and Baker consented to a search of their person which revealed no additional
weapons. A probable cause search of the vehicle led to the discovery of a plastic bag containing a green
leafy substance, suspected to be marijuana, in the center console, along with a Deftun card reader and three
Foot Locker gift cards and one Chaps gift card. As a result of these findings, Hedge and Baker were
immediately placed under arrest and searched.

A search of Hedge revealed the following items: $739 dollars, an LG phone, Apple iPhone, keys, a Louis
Vuitton zipper wallet that contained three Capital One debit cards (4447-9623-82 13-2524, 4003-4492-9799-
2784, 4003-4476-5674-6668) issued to Hedge, a Discover card (601 1-0059-5295-4892) issued to Hedge, a
Chase debit card (4207-6702-1726-8641) issued to Monique Archer.

A search of Baker revealed the following items: a red hat, a red Apple iPhone, a Walgreens receipt, and a
wallet containing $137 dollars, a Chase debit card (4121-8510-0138-0148) issued to Derrick Mais, and a
~ Fidelity debt card (4100-3904-7132-6161) issued to Shawn Pierce. So

Baker is currently in custody at the Rockdale County, Georgia, Jail. At this time, no bond has been set.

2. Violation of Condition (The defendant shall participate in an approved program of substance abuse
testing and/or outpatient or inpatient substance abuse treatment as directed by his/her supervising
officer and abide by the rules of the treatment program):

Baker failed to report for a Code-A-Phone urine screen on January 7, 2019.
PREVIOUS VIOLATION(S) REPORTED TO THE COURT:

In November 2018, a violation report was submitted to the Court regarding Baker submitting a urine screen
that returned positive for THC. Baker admitted to using marijuana while in the Bureau of Prisons on two
separate occasions with the most recent usage occurring approximately three weeks prior to his release.
Probation recommended modifying Baker’s conditions of supervised release to include he participate in a
drug and alcohol treatment program. The Court agreed with probation’s recommendation.

PETITIONING THE COURT:

Issue a Warrant for Michael Baker and that he be brought back before the Court at Atlanta, Georgia, to show
cause why Supervised Release heretofore entered should not be revoked. IT IS FURTHER ORDERED that
this petition and the warrant be sealed and that the same shall remain sealed until the warrant is executed or
until further order of this Court.

I declare under penalty of perjury that the
foregoing is true and correct.

Respectfully submitted,

Lgke— 3(12l19 NwQ 2 (dv. ahaly

David C. Kelley Date David D.Davis Date
U. S. Probation Officer Supervising U. S. Probation Officer
770-407-4624 770-407-4609
Case 5:20-mj-00085-CHW Document 1-4 Filed 11/23/20 Page 3 of 3

 

 

THE COURT ORDERS:
§§ The issuance of a Warrant
O No Action

O Other

Mire ©. fox.

Honorable Steve C/Jones
U. S. District Court Judge

Mate, Lb, gore

Date
